Case 3:20-cv-00180-MEM-DB Document 19-3 Filed 07/08/20 Page 1 of 13
2018
Final Appeal Decision
Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections

1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to the Secretary’s Office of Inmate Grievances and Appeals
for the grievance noted below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System
Policy”, the following response is being provided based on a review of the entire record of this grievance. The
review included your initial grievance, the Grievance Officer’s response, your appeal to the Facility Manager, the
Facility Manager's response, the issues you raised to final review, and (when applicable) any revised institutional
responses required as a result of a subsequent remand action by this office. As necessary, input from appropriate
Central Office Bureaus (e.g., Health Care Services, Chief Counsel, Office of Special Investigations and
Intelligence, etc) may have been solicited in making a determination in response to your issue as well.

 

Inmate Name: | Lamont Zamichieli | Inmate Number: [| LW2870

 

 

SCI Filed at: | Huntingdon | Current SCI: | Benner Township
Grievance #: | 728434

 

 

 

 

 

Publication (if applicable): |

   

 

Decision: M Uphold Response (UR)

_ -| OQ) Uphold Inmate (UI)
CJ Uphold in part/Deny in part
lt is the decision of the Secretary's Office of Inmate Grievances and Appeals to uphold the initial response,
uphold the inmate, or Uphold in part/Deny in part. This response will include a brief rationale, summarizin g the
conclusion, any action taken to resolve the issue(s) raised in the grievance and your appeal and relief sought.
Response: -| ae re . Frivolous | t
In this grievance, you raise various concerns regarding your medications being discontinued by staff. Staff in
the Bureau of Health Care Services reviewed your grievance and medical records and found that appropriate
clinical decisions were made. Their review concurs with the initial review response.

 

 

 

You are encouraged to see the Psychiatric Provider, participate in your treatment plan, and discuss any
concerns with your Mental Health Treatment Team. They found no evidence of wrong doing. Therefore, this
office upholds the responses provided to you and your requested relief is denied.

     
   

Signature: Dorina Varner

 

 

 

 

 

 

3 soi ! n 7 +
(On, WA AD
Title: Chief Grievance Officer { )-
Date: 10/3/18
DLV/kim

cc: DC-15/Superintendent Marsh
Superintendent Kauffman
Grievance Office

EXHIBIT

DC-ADM 804, Inmate Grievance System Procedures Manual Co

Section 2- Appeals Attachment 2-F

 
Case 3:20-cv-00180-MEM-DB Document 19-3 Filed 07/08/20 Page 2 of 13

   

; pennsylvania UN

DEPARTMENT OF CORRECTIONS \A

(2.

TO: Dorina Varner Co»

Chief Grievance Officer
! Secretary's Office
mate Grievances 2 Appeals

OCT 03.2018
FROM: __ Palukuri Reddy, M.D. AY
Chief of Psychiatry
Bureau of Health Care Services
DATE: September 28, 2018
RE: Grievance # 728434 — LW2870 — Lamont Zamichieli

In the grievance noted above, Mr. Zamichieli claims various items regarding his
medications being discontinued by staff.

| have reviewed Mr. Zamichieli’s grievance, along with the appeals, the responses, and
medical record.

Based on the review, appropriate clinical decisions were made. Gonur with CHCA’s

response.

Mr. Zamichieli is encouraged to see the Psychiatric Provider, participate in his
treatment plan and to discuss concerns s with his Mental Health Treatment Team.

No evidence of wrong doing was identified.

File (Zamichieli, Lamont LW2879 728434 PR 9-28-18)

 

Bureau of Health Care Services | 1920 Technology Parkway | Mechanicsburg, Pennsylvania 17050 |
717.728.5309 | www.cor.state. pa.us
Case 3:20-cv-00180-MEM-DB Document 19-3 Filed 07/08/20 Page 3 of 13
2018

GRIEVANCE REFERRAL
(Notice to Inmate)
Secretary’s Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to final review for the grievance noted below. In accordance
with the provisions of DC-ADM 804, “inmate Grievance System Policy”, this Office has reviewed the documents
submitted; including your initial grievance, the grievance officer's response, your appeal to the facility manager,
the facility manager's response, and the issues you raised to final review. Upon completion of this review, it is
the determination of this Office to solicit input from an appropriate Central Office Bureau relative to the issue(s)
raised in your grievance. Therefore, please be advised that the final review decision will be delayed pending
review by the office to which it has been referred. Upon completion of this review, however, a determination will
be made and you will be provided with a final appeal decision in writing.

-Inmat +#| Lamont Zamichieli [ : “| LW2870
“4 Huntingdon : -SCle 3) Huntingdon

r. | 728434

Referral

 

Bureau of Health Care Services -
, | Psychology/Psychi
Food Services
Ofiice of Chief Counsel
Bureau of Investigations and Intelligence
Bureau of Treatment Services
Office of Policy, Grants, and islative Affairs
Other (s

Signature: Dorina Varner
Title: Chief Grievance Officer

Date: 6/15/18 |
DLV/kIm

 

cc: DG-15/Superintendent Kauffman
Grievance Office

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals Attachment 2-l
Issued: 1/26/2016
Case 3:20-cv-00180-MEM-DB Document 19-3 Filed 07/08/20 Page 4 of 13

2018

GRIEVANCE REFERRAL
(Request to Bureau/Office)
Secretary’s Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050
Phone: (717) 728-2010

Enclosed is a grievance appeal received by the Secretary's Office of Inmate Grievances & Appeals for final
review. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy”, this grievance is
being forwarded to your office for review. Your assistance in reviewing the concern outlined in the grievance
relative to your knowledge of the subject matter would be appreciated. Please consider whether or not staff at
the respective facility operated appropriately in accordance with established Department of Corrections’ policy,
procedure, and professional protocol, then forward an opinion to our Office within twenty (20) working days from
the date of this request. In the meantime, please feel free to contact me with any questions or concerns you may
have.

Bureau of Health Care Services Kim Waidelich
Ps logy/Psych

Food Services

Office of Chief Counsel

Bureau of | ations and Ingelligence

Bureau of Treatment Services

Office of Policy, Grants, and Legislative Affairs

Other

Lamont Zamichiel ~T inmate =| LW2876

aty-<2.) Huntingdon Current voi, Huntingdon
Grievance #2") 728434

In this grievance, inmate Zamichieli claims various items regarding his meds being discondinuted by staff.
Please review and advise. :

Signature: Dorina Varner
Title: Chief Grievance Officer

Date: 6/15/18
DLV/klm

 

Enclosure(s)

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2—- Appeals Attachment 2-H

mnAinnan
Pe 2. Staté your grievance in Block Ain a brief and understandable manner. g¢,.¢5: tecmker to onéten Bet feerfi

deen fs [tats has a 42 Sloled hen Aecsansy £4. olt Son hue te

“erbant aah: MONA ny es oe, eee cm te ee Ob Me lon
[fron hear bete d on eden CAND - Eo ws, SS Bech. Be

g\
clon Leek t Ted Ae pe ditefent ria ir Gocd a7

7 Led
(ae st per wal | nocitl freeber redecehes B Le tat peels i oat B oye fesd p ct tecathe

Case 3:20-cv-00180-MEM-DB Document 19-3 Filed 07/08/20 Page 5 of 13

ates

   

 

so s ¥oos oo fo . A }- : ; . : 4 ) : Av
eee OE athe tt ZQeusy et | ye
“DC-804° 0% | COMMONWEALTH OF PENNSYLVANIA. [FOROFFIGIALUSE wy
Patt DEPARTMENT OF CORRECTIONS | Tag43y ras
-} GRIEVANCE NUMBER

 

 

OFFICIAL INMATE GRIEVANCE

 

| To: FACILITY GE VANCE COORDINATOR TFAGGITY: ore oly oo,
ST. Huotngeln {2 } in Seeraral,,» 5s Office
rr

 
 

 

 

F Mt (INMATE NAME & NUMBER) 3 SIGNATURE OF INMATE: | oe Gieve

lMenoat. Carat hi ely tz LWO87 “PC8S & Ap

 
 

 

 
 

 

 

 

 

HOUSING ASSIGNMENT, rl rt 2018
. omtigaenenin 5 19370 ali pre Gd a
INSTRUCTIONS: : Liht mievevlenle Ahuere halnse scared Sete tee Mt Agrawal fen

1. Refer to the DC-ADM 804 for procedures’ on the inmate grievance system. ® 4eU er 6G MH sayy fea Moelle lueeilt,

fee be
Ap,

3. List.in Block B any, action you_may have taken to resolve this matter, Be sure to include the Identity of “4 go begs
.. Staff members you have contacted... ; Rois £20,000 fasi.. liclart, Beperscnibe é ee Seréeutl ment. | me ditch nt,

 

lon Shiahs CRIP TESA Cease, LPM Goss PRT mentees, Ache d cle liberche 1 il fey a eek

‘A: Provide'a- brief: Clear statement of JourgreyenGe: 2Additienal.paper may. be, used,.maximum two Cnet fale rOeSE
_ pages (one DC-804 form and one one-sided 874" x 11" page). State all relief that you are seeking. “°C 79/3¢- kag

MO Senceus medceal “entel Lee itt, weed of obivitws ‘Sted hte $00 (ees Mentelle i[immege ‘shacks e
arene aga ss\ +e Seemtse Que theol onvtel Leg iRdgehh ‘sy Shits check raviews PISD
bah Socvel Rnyoaldy” Digerden cowidly MOHD ele usk.ch Tut beer di agus $e 4 C. , Get Bes red
Meds ctonl« CRB Casi bocust ing Srakabenelty Mal courily didconh wart sug ‘Serigue Pic hotaye ph, ¢

Me hae AiSJon lan|S cr ntOded rt eces dae be inerecsad hearing Usuees
N(thguececate of ‘& : Couple f 4 hecune ng geet Comp lee: ate fellle bttle

 

 
 
 
 
   
 
 
 

   
   

er te AO, F: Food Gave brherts Ao Ces3on an hen [Ser so t ag os. Egeense.
a c 42.4 5; ls MAT era Li f & AO £ ve ef LEST.
Velen. 40% incek atel ab mieds att -stosbrrels ssdotosanl guns heres i

vse ths nurse Faved “asia! Pe ages IAL.

plus A creclS Mort ere heel pions Parrenta cell Séeoh ee | ao beet ettePh Ay: Pele Me. Hct

Jwhoel ort alt Synpie-s f Coie Se tm bins henecd ct cys be mentale «7H Care St Cee
4

Se ploes if ra eles, pls cen? - Coasins Sarel She danke Graben 3 metds Fer Sleep, cashenss he cshteh
, ft Lents FlePiog Pe Crejespee Sle be jib
éeD. a hath hoe: aed dee eh ses Pagisip te ee nd

 

ised on thakt Repanks. ds belie d be dene cul of ee ef hens eg OI Poke mig!
DY torte vn shy: 6nd PAT. afases fo meld Becermencehers fr featrent Tee ig SCO rel (New a

_| By List actions taken and st staff yo LY ave Of dor before eubmiing this grievance. Ale td cel wake 1 Bh hesah,
Thay. seemed. eeign 4é elesiret p era AG ast Ne ecteciclt horche nd fle = 2 Stacey:

3 é flan. et 2 ie dey pureed [ ta ey Br Sil fore b % y= ie ar Ceurs 4 Hekssel ed
f
“al,

picand fen BD Per cty Seances Sealey ef Alte i? fold

 

in ee - Ytad Comcussien Ae i one ode
Oar. Brow! KS ferdinveks, Bod of teas Aa etily, ree ges tod ace (o Z
Pac, © shay Para Leeda ntfs liers, Ms Sptlee , Kh a liaaas wilead eet hed @ bedwcc! . eee

L sah F mies
- You manevatiee has been récelvéd and will be processed | in accordance with DC-ADM 804, @ Paq¢ 4 euelaenker do
Gert Vl odiaa ts

: ; . ‘ wre |
Copies Pre _ a BD: ANS Qo}. Fons

Bonatire of Pacilty. Grievance Coordinator: eo, ~ Date

vf 4

     
     

 

so WH ITE Facility ‘grievance Coordinator Copy ~ CANARY File Copy PINK Action Return Copy ~

GOLDEN ROD. Inmate Copy « -

DC-ADM 804, — Grievance Syste Procedures Manual

Section 1- ,Grievances & Initial Review : . Attachment 1-A
issued: 1/26/2016 °

Effective: 2/16/2016 -
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00180-MEM-DB Document 19-3 Filed 07/08/20 Page 7 of 13

* INITIAL REVIEW RESPONSE
SCl-Huntingdon | cy
1100 Pike St.
Huntingdon, PA 16654-1112

 

This serves to acknowledge receipt of your grievance tothe assigned Grievance Officer. The Tesponse is as follows.

 

  

Lamont Zamichieli LW2870

 
 
 

   
  
   

 

 

 
 
 

 

SCl HUNTINGDON GC1016- DTU

 

 

728434 | 3/28/2018

 
 
  

   

 

|_| Uphold Inmate L_] Uphold in Part/Deny in Part
x] Grievance Denied a oo,
It is the decision of this grievance officer to uphold or deny the inmate’s initial grievance. This response will
include a brief rationale, summarize the conclusion, any action taken to resolve the issue(s) raised in the
grievance and, relief sought.
FeReSponse:

   
  

      
    

Your grievance dated 3/28/2018 has been received and reviewed. You allege that CRNP Cousins, LPM Goss
and PRT members acted deliberate indifference to your serious medical mental health needs of obvious “D”
stability serious mentally ill inmate status of yours. Discriminated against you because qualified mental health
disabilities schizo effective disorder, PTSD, Anti-Social Personality disorder, anxiety, ADHD, ext. Which you've
been diagnosed since a child and required medication. CRNP.Cousins knowingly intentionally maliciously
discontinued your “Seroquel” psychotropic medication despite your constant complaints on needing it increased
due to increased hearing voices and hallucinations etc. She stated her reasons for discontinuing it because
your med compliance fell a little below 90%. First and foremost there’s no reason for discontinuing it because
your med compliance fell a little below 90%. In fact a lot of medical staff falsify documents in med files also due
to medical employee Reihart administering wrong medication to you as making false misconduct reports
including accepting meds from her based on advice of CRNP-Cousins, PSS Diehl. Because this nurse tried to”
poison you again...plus it creates more mental health symptoms Paranoia skeptical about accepting poison
medications which are all symptoms of disabilities. So You are being denied access to mental health care
because-symptoms of disabilities. Plus CRNP-Cousins said she don't administer meds for sleep. When she
asked you how was your sleep. You told her not good due to the increase of voices keeping you awake. She
said you don't look like you need medication because you're in good at filing grievances/lawsuits on DOC
employees, Based on those remarks It's believed to be done cut of retaliation plus attempts to take your "D”
code because she and PRT refuses to make recommendations for treatment they see and Know you need and
would be ‘beneficial to you. Instead of constant entrapment isolation in DTU at Huntingdon under extreme harsh
conditions denied/delayed mental health care on numerous ways due to staffing not qualified plus short of
staffing members based on discussions at PRT. they told you it’s not their fault Central Office don’t hire them
more staff as they know they need in this facility. Also CRNP-Cousins isn’t a pharmacist... she’s not qualified to
administer medication or do psychiatrist duties. You indicate you were denied meal trays for a total of 3
consecutive days on about 3/18/2018 plus denied access to medication which was counted as refusals and
lower medication compliance to below 90%. Also after attending PRT on 3/19/2018. In POC on camera you
banged your head hard to door and cased contusions lumps on head size of golf ball. You told Cousins, you
need medication due to depression increased hallucinations ‘voices due to schizo effective disorder symptoms.
She still refuSed to give you medication prescribed even after seeing you need it. She is deliberate indifferent to
your medical needs plus fails to proper recognize signs of serious mental illness and suicidal self-injurious
behavior. Banging head requires medication prescribed.observation and treatment as well as psychiatric
attention. On 3/19/2018 at 0740 she gave Li/officers orders to remove your from POC and put you in the rear
"D". A regular population block in camera cell where inmates aren't watched by adequate officers in concrete
cell/bed where you could continue self-harm bashing your head against degenerate more so you won't be able

to continue on your pending law. suits and file suit on her plus she wants to damage your criminal proceedings

 

 

 
Case 3:20-cv-00180-MEM-DB Document 19-3 Filed 07/08/20 Page 8 of 13

 

by:destroying your physical health/mental health degenerate so you lose on your criminal proceedings by
destroying your mental health to make you lose on criminal Charges. Lt. Maxwell initiated filed on you on July
2017. Based on conversation with Lt. Maxwell on 3/27/2018 on DTU he told you that CRNP-Cousins thinks
you're not serious ill plus he'll make reporting PREA Sexual Abuse Lt, Maxwell believes you're hallucinating sure
she took your “D” code so he could keep you in the RHU long term knowing You have been’‘in the DTU since
2/27/2017 and has detoriated mentally increase voices, etc. You indicate you need specialized treatment
evaluation. Head banging knocking self-unconscious is abnormal. You request all camera footage saved for
court review!!! You request to be evaluated recommended for ICU on MHU SMU for mental health treatment.
You request transfer to another DOC facility irl the next 30 days. Relief in the amount of $180,000 cash, re-
prescribed Seroquel mental medication and increased dosage ASAP Please!

Upon review you were being seen by PRT and Ms. Cousins on 3/19/2018 when you became verbally abusive
regarding the discontinuation of your medications and had to be removed from the room; Your compliance rate
was not 90% it was 75.8%. The allegation that you were told by Ms, Cousins or Mr. Diehl not to take
medications from LPN Reihart is denied. It Is true that Ms. Cousins does not prescribe medications for sleep.
However, she does explain that you can work through psychology of sleep hygiene to assist with this issue. Ms.
Cousins denies speaking to you about any grievances or lawsuits. She did express that she explained to you
why she felt medications were not appropriate for you. She also indicated that she did not discuss your “D”
code status. In relation to your placement in the Rear D this is monitored housing and there is an officer posted
in the area when any inmates are housed there. Ms, Cousins does not decide where inmates are housed. if
she orders someone to be placed in observation status of course they are housed in an observation call
otherwise housing issues are decided by security. Statements you indicate were told to you regarding Central
Office and staffing are also denied. As is any issue of falsifying medical documents if you take your medication
itis marked as administered and if you refuse it is documented as a refusal. ‘Your placement in an area where
you cannot work on pending law suits is dictated by your behavior not Ms. Cousins, Upon interview of Lt.
Maxwell he denies ever making any statement to you regarding Ms. Cousins or that he thought you were
hallucinating. In regard to you banging your head you were assessed by nursing staff and the on call physician

was notified of this. There is no evidence of you being denied trays for 3 days.

Your allegation against Ms. Cousins, LPM Goss and PRT members acting with deliberate indifference is without
merit and is denied. “You are not being discriminated against. Ms, Cousins has been honest with you in the
regard of your actions and your medication needs. You are receiving mental health treatment which does not
always come in the form of medication. You have routine contact with your psych specialist and othér forms of
treatment. | would request that instead of acting out when you have an opportunity to talk about your issues
with PRT that you work on controlling your temper and this will make it much easier for them to listen to your
needs without hostility and you being removed from the discussion. Your request to be evaluated recommended
for ICU on MHU SMU for mental health treatment is strictly up to PRT and will not be awarded via a grievance.
Your request for a transfer to another DOC facility in the next 30 days is also denied. Relief in the amount of
$180,000 cash, re-prescribed Seroquel mental medication and increased dosage via this grievance are denied.

poet

     

Paula Price Pate. frre,

 

 

 

 

 

 

 

Signature:
Title: . | Correctional Health Care Administrator
Date: _| 4/20/2018
PP

cc: Superintendent, DC-1 5, CCS, Counselor, File
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 - Grievances & Initial Review Attachment 1-D
Case 3:20-cv-00180-MEM-DB Document 19-3 Filed 07/08/20 Page 9 of 13

 

 

 

 

 

 

 

  
    
 
   
   
   
  
 
 
  
   

DC-804 COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE
Part 1 346 2 _ DEPARTMENT OF CORRECTIONS
Ap He ; GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE eal PB 42Y PPpec! AO Sup keener!
i: B CILITY GRIEVANCE COORDINATOR por DATE: Hand \e
Wey) teres [ily maueees - Et ersbrepbs Shlolin” engeal
a (INMATE recy a OF. =
mont Heat chel -/ lWw22 7) 2
WORK ASSIGNMENT: Mn HOUSING ASSIGNMENT: |

 

 

INSTRUCTIONS: / Stace SYNE Qi leapt beak OR
1. Refer to the DC-ADM 804 for entes Saurde GA the inmate Braeinon Loe em ile sz beineeds 446 bey deh eee.
2. State your grievance in Block Ain a brief and understandable manner. Reb PO, Cash QelieeTe

3. List in Block B any action you may have taken to resolve Be tter. Ce sure t Include the identity Q el
staff members you have contacted. Raleetony Rotel RAB een tale el petal Obes elie as i

A. Provide a brief, clear statement of-your grievandée: Additional paper may be hed, maximum. ‘euons Re . } -
S$

 

pages (one DC-804 ne ang one one-sided 874" x 11" page). State 2 ES thatyou are seeki 19 OReg:
peal #128424 fe day aly presen fie 3 Hibtin fe Tb oak
6 CUP <SESSiCn, Crash iss Mal “ voile

edutabon oot ddat Presca bed serie ute! “ite
Dbl [es ean fF Sitizechackie. pore, qiuf Sele Mal EL he Sic, welt PTS ABD i)

AUDY ish S aisorde ek.
see fle ADA AOI ae} Fle V 2 tal ong E
Fees 8a ake Sci a it Ay Sd Bea

Ce anceS henets 5 i eke e Suit nek of hee fP oe ane. ils reaidgea's

Pets ye rs \OAni Ses Css aaa i uhts te bah en i poychehne Neco

j te of Qeih- Carsious » Par ZS tise’ WLe BdTlere. ¢ é ;

ee on ceptors for od Ad ator rasvan ta eds sig os eriRceet er ade eee
av§

WE OAUSES Dd Sil esses mided &}, eke es

pe Mental one ornare es fea ihe eter ithe eerie Biles shasalte Be ®
a) wtdicahon tree" et Hat WP ree ful a

a Ba aaa Sh reais nedicat sn “yy Renker trectrig: Poke We PSife canst

   
  
       
   

 

 

 

 

 

ov a
eles CAS WS cul ef atral ow C44 vale therehb take & we Daa Ss fix puts eee
RoStr Ct ea ee lase/ abies ue coh € ‘code inmetty be conse She ays ° ria He Gp SD Bed: SPACE

PRL DTU oc beg Past | LOTS OW DIS aly Cust dy Consecutive... Be is Need
allen nyter ACS Pc! ik Ete 2 AA AP fet fa Ei City poh
ist actions taken and staf you have contacted a submit this Wiaedi 2 CoBecutre en O29 fotigd
Gen 2 we Ry Cougs s deli Viberete ah FRaet” et tea e fi Aeebt GS clas hiberors MA)
ma Mu emai 3 Sib ly Rethingen Men Th olen SPA IOC BERND Cattings| Soaps
Ne wm ade Presets I Yoke becurg ee re 12 0 3 és ‘Chen free beuy Perdat onl
vecedl Wallies as yf Con e Mechaise depeec resp Al feqee f
2 i f eeps “(4 T (OE AES NP-Le1
Your grievance has been received an will be ea EE in Secoflante ‘ th DC-ASN 804. Fcomedl slave tbehead™
_ Sets
Signature of Facility Grievance Coordinator Date pee
fash @
WHITE Facility Grievance Coordinator Copy CANARY FileCopy PINK Action Return Copy dPaifia
GOLDEN ROD Inmate Copy ‘
- DC-ADM 804, inmate Grievance System Procedures Manual
Section 1 — Grievances & Initial Review Attachment 1-A

Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-3 Filed 07/08/20 Page 10 of 13

 

 

 

 

 

 

 

 

 

     
   
   

 

 

 

 

DC-804 Pg Q&S — commonweatty oF PENNSYLVANIA —_ [FOR OFFICIALUSE
Part 1 DEPARTMENT OF CORRECTIONS
Ap “cA df= GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE TISAAU fo Sup beater
TO: ony la : VANCE COORDINATOR FACILITY: DAT
ae ke 3 Od comel scbide Scr Hentrraen Shela 8 |
Fen: AN RTE NAME & NUMBER}es=212. Shh S/GNATURE FNS
Mont Zenichieli d-Lwasig ia La
ce, a ye
WORK ASSIGNMENT: 4 3° HOUSING ASSIGNMENT: REC Repect eo
INSTRUCTIONS: PQ YK od myete Be CES has wate Wert POIl blew BOP Thee s NO (Leesa
1. Refer to the DC-ADM 804 for pracedures ‘én fhe nin a gtevance system. iy cone ot love ip & — WN -
2. State your grievance in Block A ina brief and understandable manner, “4 &*? apa? tne SA He Bh:
3. List in Block B any action you may have taken to eee thi matter. Be sure yo ll YE auto latter the identity ¢ Bt Fula re
staff members you have contacted. 4,.u», son Ct Cas gtd Mea ub sented Gran eh Beas ee oe Le, beet afne
A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two ee fesi€lon4

pages tone DC-804 form and ne one-sided 814" x 11" page). State all relief that yon are eoeen es deft
WCCord ny te LPM Gest TH wet Suppesead PO, be eveluged ued by CONE Ceti$) 0S bale $
Aye— Licersect Prgch odmase Alas TP Neton hen PApe lod, Ten hector xue's Hy-ts ene ed,
broe psych Agere - Gf Sex. “Humhagders -- eo pa LacSBa Licenbeo! Psilh debka i'n hua Ahos cy
HLA ROEO Res ‘ Lares ae ene Mu onthy 4s checteis but detec CONP dees
Sciss Rarahishns (rt vera réctegt prepe by Aby MUE becuy Le lente desrse Lo ten
a docedect receueskG ok CANS cainins sco weet Meds fe tele Diéade as plotted! wi,
By hea fran Ube pull CEG (01 rads « CRP COUS MS toe ob Oey Dedte7 ken yes Cre Leed Se
bbe hersi& Ceuld deny Hetrethet ack of Aefeetehay Ry Pending Lenassueds on Do Ceunt
f-Pa | edited rental pretaet alsa nee . eee LAE Or hen Lisbipgen Cet Ay
Doe peas, her estes fo, a ree fo'divy we recta eet Acep ime me iy SdlaAly
Lony ten #1 pobre oM MRWRL Recas Boni melee? IkendvtekS, PRE she Falnay yb Be
Spade in TL dErase er necks wd Se . Also cute oS Nelelicton LF uate Sees ef

Unidunneo CANP CersHs ed She & hed Bea uepliy 2S Ae bbrcckslaurcerdoc. Pres me Gel Louk
L eave Set Me up telse buscorlict oo ME See ns fendteal * D 0268937" DO2G887,B org;
f Pens B1¢ au $+ DOBIall a & Add heré DCSENCHN fo re to Keep me As DTUL pedi ISI ye
Can L oye Ades chout C-BM07MS Moye. Oe gee L VUeve) née fee Medi Chater sley

detcecsea de a nea EP ay FOU Sleeol Bu yes Sie pga se Yee l hej eips eel}
VR ea B ercsyen ae pee ae Moed Chere tO ob Sue gL EAnSCikey at pepites

el
.B. List actions ps fale and: and staff you hae con iting this gflevance. bev @ Oubanne | the,

cted, befo
\ UGCeS Me PrSioN Mevd Sayin 68 CFE Gading Ae. +> be dan
eS
r C sucdel B Py was, ~ Lal dewrs fo. och ssl qnteansr< éic. yz oobi § her
ie decl uct me oAwhe ofa ait Bi’ zt pie rCSi2/ te hese sees L, ee é
doerttye, Tle Sedes, ep mens o moses hinted AY. ns p ee sexy igs Syset
jee AOpen Rou nsunwov plu pinion fay i CON boas cus ae Oy & 2 bee ar :
nfs ot, dens wal hol lesen Misa areteat Seeks # ccd ay
Your grfevance as been received a will be eonear in accordance with DC-ADM 804; met Corp lwwne ly s dele
Hal ecghinde Se:

oo mantht

Signature of Facility Grievance Coordinator a, Date ori

 
 
  

ba

 
    
  
   

    

 

      
 

   

  

re)
ore su ub

      
 
 

 

 

 

 

WHITE Facility Grievance Goordinator Copy = CANARY File Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1-— Grievances & Initial Review Attachment 1-A
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-3 Filed 07/08/20 Page 11 of 13

Facility Manager’s Appeal Response
$Cl-Huntingdon
1100 Pike St.
.- Huntingdon, PA’ 16654-1112

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted
below. In accordance.with the provisions of DC-ADM 804, “Inmate Grievance System Policy,” the following ,
- fesponse is being provided based on a review of the entire record of this grievance. The review included your —
initial grievance, the Grievance Officer's response, your appeal to me, and any other documents submitted, |

 

 

 

 

 

   

  

  

  
 

  

Inmate Name: | LAMONT ZAMICHELI inmate Number: LW2870
Facility: HUN Unit Location:. GC-Unit
Grievance #: 728434 — 7 =

‘Decision: Th Uphold Response (UR) : Uphold in part/Deny in part

 

_ | LJ Uphold Inmate (UI) __- 1] Dismiss/Dismiss Untimely
itis the decision of this Facility Manager to uphold the initial response, uphold the inmate, dismiss, or uphold
in part/deny in part. This response will include a brief rationale summarizing the conclusion and any action
taken to resolve the issue(s) raised in the grievance and your appeal and relief sought. =
Response: ES SN re FEE - Frivolous | |

In reviewing your grievance and appeal, | note that your following concerns were: Ms. Cousins discontinuing your
Seroquel medication due to non-compliance, Ms, Cousins, LPM Goss and PRT members acting with deliberate
Indifference to your medical/mental health needs and D stability status, false report allegations, Ms. Riehart supposedly
giving you wrong medications, Ms. Cousins making inappropriate remarks in reference to lawsuits/grievances, refusing
to make recommendations for beneficial treatment, your POC commitment and head banging concerns, were
appropriately addressed by CHCA Price. In your appeal, you claim the following: that Ms. Cousins maliciously
discontinued your Seroquel, being housed on the DTU in isolation for over one year, Ms. Cousins deliberate
indifference to your serious mental health issues and stability D status, PRT and Ms. Cousins cutting off your meds cold
turkey, and lastly you claim Ms. Cousins is sabotaging you from seeing your regular doctor as retaliation for lawsuits

 

 

 

 

and grievances filed against her.

Upon reviewing the appeal | find that in reference to your medication being discontinued cold turkey, Ms. Cousins was
not acting maliciously when she discontinued your Seroquel whereas while she was reviewing/utilizing your compliance
rate records to make that determination you became verbally abusive with her and PRT and had to be removed from
the room. She does admit she expressed to you why she felt medications were not appropriate for you and told to
work thru psychology of sleep hygiene you if you had sleep issues and that mental health treatment does not always
come in the form of medication. If you have issues or concerns with your medications you need to discuss them with

having you removed from the discussion. :

The grievance officer also explained that excluding. observation cells your housing is dependent on your behavior and
decided by security and not by Ms, Cousins.

Furthermore Ms. Cousins denies your allegations that she is acting with deliberate indifference to your mental/medical
health, stability D concerns or sabotaging you from seeing other doctors as needed. She also vehemently denies
discussing anything In reference to lawsuits or grievances and denies your claim of retaliation in regards to them.

 

| In closing, | can only reiterate that | uphold the response provided by“Ahe gri

! evance officer. Your grievance is found to
be without merit. _

   

   

   

PRT instead of acting out and losing your temper therefore they could actually listen to you and assist you-_rather_than-t.

   

 

  

 

 

 

 

 

Issued: 12/41/2010
Effective: 12/8/2010

Signature: Kevin Kauffman ” Cogesg/at
Title: Facility Manager CU /
Date: 6-5-18 -
cc: DC-15 ;
File AC-ADM 804, Inmate Grievance System Procedures Manua!
Section 2 - Appeals Attachment 2-B
Case 3: 20- -cv-00180-MEM- DB Document 19-3 Filed 07/08/20 Page 12 9f 13. Chea lelp AO 4 Pos
. “Pe hohe a meds: E&

_OLPre san Uleces
SSE) AT

 

 

       

 

 

 

    

x Qhe ii
- | GRIEVANCE# . Wer hes. he

J fastay

   
  
  

 

DATE

rl. G (y ae =

- Inmate Number :

Ltt ag Fo LavienrZamr rchveli

| recéived my initial response from the @tigganee ems
and have the following, appeal issues." +

 

 

 

 

 

 

  
 
 
  

 

La Pose Q. ‘Weann Page-oten Backs —_ i 26 she eee
, Refer to DG-ADM. 804; alot @ a 5 fie
si on cee edoh. e508 sd a
S$ " piease' con tee a: ‘Fi easgs
Alf
3 A Mien ee. “Bact, Rerseid ff FOB Ysif bllewws BckfDZe toAs Neuen 7 Pe

 

Meds faher Seq SeeP oa Aida | dors] [eee cle $ secs bo SkeeP in. Fears Greses
Semequel ” Paycl meds A) chores: on) Cordlrel cel (areees = | Leal linceohasis Q\ PYAMz
Senicts Vanalleyill iatrete “DP eden vente! hes HOLA bec StrbllAsOs Files
dcoeoiatose 5 Majo De itssien Se bieeeckRobite Drsorle ‘aut sate Rysenalery :
bemden ete (® Ma ARere: Argenta Lie cy ocpey the nds ADA THE DZ 2hTD.
bth “Sethess Sou of CAN Act ccd Roel Lf Aiscr inched barre f- cob parked
Sener Wwaodtaet fey rons borax LASohM LS) Rigi te Pah Ap dicapen Aerecf-
Menke @ Stuiees a eligible Gual/Gel AR eS bs Leck rapen Aeachisert Lets
discerduud beauso Pwr asencdea: Sympleay & diab. l, Le liar COL cans or
Peyclicéin e rp titadern kr alae obisab/ee Plu) Mec Auvrereu) beeper ICE
a chido, Aan Swe +t ems, adineld 5. iw PA DEOS CSuv//E3 Dar iel redar's
7

 

 

 

 

 

 

 

 

 

 

pl SCL Harhradpto OT boos) i Dpdfletts (sclatens ops De displeny Cust

wohon Sie Yih, Chast 14 Monte Aus Gof Lav DC Snctherntee eerh!
Novemhon QO14 osbuch tkcends At) L1atienan users (2 Cie sréndy hfe beshges
Ox Lee tHe Bighet “hs be Reo or Venbetl eriche-ab Baryc Licata ras! Pails |
Avlerede. choot oS Rdarher fy axlabliled in Lewd Panes, 12S Ve7>
Rete VU. A inser Sey Pod are yer (oth CR HID) br CNY IN Casd
Leys RAMOS Ui Lau 63 Fad seq Sao fo" aakF23) Rigut © 4 tree fort
mente Plurgsiced Peyclredait Sythe tina go) CUana oe ow) hecece COMP e Precehe

Se vecuel’” Wie Ban of ped rues Orece eed 4 Creat reat HeyJor _

 

 

 

 

eee ples 7% hte Co SConlae/s Rees gat

 

rel eat? cet! DT Pregnans Seuies enters hewxe Sentoms £ Cepr

 

 

 

 

 

 

Sofehrs OY Dosres, Caen Slr Shen Surcr

ag SHON | SMe. Voices Hedl\cereterss Ger We houcA WSC. cke) LO/Th Cont Soar a [

Zb INMATE SIGNATURE:
75 Persaneit he, (oder. (BT cig yesebead Medicahen WAC Seiguey Gr
obs gene ASCH LE ad aly ke Med fe Grmyol ginlleng & cases ifs fa
15) oe tinct ee Os al nee So eis Mend of Achy
=, ¥ DC-ADM 804, Inmate Trento (o> andi ae Se CwatlS agreed, eX. Prisca be

®, feet Appeals adm Dab (19> Med Coohion Cortival fepess: o Attachme {2:4
a od Vioce Thivieuns fe (S Proper Reccasay frecchet” Wes. ie e ie
ie Cuore ch errahen LD DIR ot SEE “Heythrgdol | acral es. 8S key

MEY & ae cel ca

cs G BY er doned (Selclecs nce ‘S \S eae 2, oon patel {
Case 3:20-cv-00180-MEM- DB _Document 19-3 Filed 07/08/20 Page 13 of 13
2 tee LPM GOSS /CRAP-ISSICA ceutSibS PRTZORC. Pins en fe

re QF2 ae ext f ebenl ery jue ae Ane test Re.
oom dspace iw DL aol velo s(Mee !!!
my Maghtpssoaid-dokerrches uel Oe dh nbs,

P

tle Bt Guedcet Crre/ enwe/ PuMslref> al shen /dry
Be UScg,m voter CRgoULIT hotelictr Ogams- Cx CONP— ZC gS
SCORSRS + PITT sai ta ae. doing: Vwlens & i IAL AM edu eof
1D casMituhes ktle TT ad TR cna NAA Assan mehens
anc Ate S dfhe"V" ewoerciens — hefeloter fo LSI, 45 Ut
& Qe | lef Gl irs GUE fe) Ye uakly Neatek GX tint
ty uh ee ft foe i Menta/ ebictere/ beuysicef, 2
~ fre ‘Oe
g F hiscortiures o a Payal vol riche ce coe? ree oe eis
7 Sos Preseaibe Any Men Mediate fo |
rol Hy che essen Sunpkas & schuoetuse ditah; A
cr be

Fe} Subsite ackziel fa
Ble alts Biaue. . cy Ay we bauicn hgh le

apiece Leo) “ a S
Goan cated Kebdig Pe roll
SS SH be Sympiors F dis | iis ® oorbvallet exp leans
< f° uly DD eel Te Te xy Rel (Werseet |

“Tl Rew Been estat Cedcaion de Corcteo/ nu diso hs
1 We) Dmentis. CRAD- Casing wet

suyrpters
; aes fo any Men OT4CS HT 5 Ttnwate Lito! sgl
40S

ae

TH sp
bret sén
roca

Oper

7

Viele xz Rel cher
(beck

CASE Leihacds) ass
on ‘ecdhaf Cat Often
PRR clrorw
set eed Lads Cesg
at sl oo . e 8:

Awa Sse!
— het fost Ce,
TS A) Cegp
REA cel

  
     

wy

\See tecends/ pers as Pit! RB bod

d

Gi he ,
Ct f

cf

oa py

pee eb hel Leing cm COS feo conteak dy Ssen tig ee
OTR CAS ComsinS (SNOT a Pryce ofnis She
he MIALSE -EANPL _ Shey we ef nes bel at slecb,

hes Preser ste dij arden
6 ane Psy Chodn
oy frag mere rms — SLs) wae [ cemtad 7
sons eaten & ‘Cdrlad Lage (Th SPE Ay oe ee kt la

AS

ee Uberede or
ss
feces

( ys cinyy

‘& Libdigs
race sy

CPM GES cad PAT feribots 9 tte. Tat ct Ge fen eg

SS
£3 be re felaolll- ae" leant ( Lew ll skfins be
SRSY a Ay eC eare Grrr
BRE ce Ten Gutce! freed Pum ben Cert ret Li Cebses ee leva
ag3y 2 ans fae Lea (N, elit. Thus Beil ty Sot oeea heros
geegi er bp Be oNS/ Cop “D"Stel, | haedle. ‘Lee Lp Prison 280k Lirthoole
ng Ses ele, ted sal Confteot: Sqnec) by John Wettze (but
3X3 SPrnoos eal AA Steph (nsteag| FF Br Prawsidin
rae sie 3 ee ores tee Wea Menten! 1{/ If enmeb se) cond ne
OS Se me igethar Ge Batons ‘edhe, a Sepee tao ee
pS Aare. Psy fell Pie’ py Keak olgt site

CO Puch fetish Seeger bv (5 DR.KUE partie ¢
